Case 3:18-cv-02151-L Document 6-1 Filed 10/02/18       Page 1 of 12 PageID 30

                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

     KATELYN HANKS,

                               Plaintiff,
                                                         CIVIL ACTION
     vs.
                                                         File No.: 3:18-CV-2 151
     METRO FOOD SHOPS, INC. AND
     WAYNE E. ADAMS,

                               Defendants.

                                 CONSENT DECREE

           This Consent Decree (this "Agreement") is made and entered into by
     and between KATELYN HANKS referred to in this Agreement as ("Plaintiff')
     and METRO FOOD SHOPS, INC. AND WAYNE E. ADAMS ("Defendants").
     The signatories to this Agreement will be referred to jointly as the
     "Parties." This Agreement is made as a compromise between the Parties
     for the complete and final settlement of their claims, differences, and
     causes of action with respect to the dispute described below.

                                        Preamble

           WHEREAS, on or about August 16, 2018, Plaintiff filed an action in
     the United States District Court for the Northern District of Texas, entitled
     Katelyn Hanks v. Metro Food Shops, Inc. and Wayne E. Adams, Case No:
     18-CV-02151 (the "Action"), wherein Plaintiff asserted claims for
     injunctive relief against Defendants based upon purported violations of
     Title III of the Americans with Disabilities Act, 42 U.S.C. 12181, et seq.
     ("ADA") and related claims for relief respecting the real property located at
     or about 2316 W Davis Street, Dallas, TX 75208, Dallas County Property
     Appraiser's Parcel ID: 00000328780000000 (the "Facility");

           WHEREAS, the Parties desire to compromise and fully and finally
     resolve and settle all actual and potential claims or litigation between
     them, to avoid the uncertainty, time and expense that would accompany
     such litigation;

            WHEREAS, the Parties have agreed to enter into this Agreement
     pursuant to which each and every claim and/or cause of action asserted
     or that could have been asserted by Plaintiff against Defendants shall be
     fully, forever, and finally released; and

           NOW, THEREFORE, in consideration of the covenants and mutual
Case 3:18-cv-02151-L Document 6-1 Filed 10/02/18       Page 2 of 12 PageID 31

    promises and agreements contained herein, and other valuable
    consideration, the sufficiency of which is hereby acknowledged, the
    Parties agree as follows:

     1.   Attorney's Fees and Costs

           1.1 Plaintiff and Defendants shall execute this Agreement and
    Plaintiff's counsel, Douglas S. Schapiro, Esq., Schapiro Law Group, P.L.,
    21301 Powerline Road, Suite 106, Boca Raton, FL 33433. Plaintiff's
    Counsel shall prepare an Unopposed Motion to Approve Consent Decree
    and Dismissal of Defendants with Prejudice to be distributed to all
    Parties for execution. Defendants agree to pay a total settlement amount
    of $4,800.00 comprising of attorney's fees and costs of $4,500.00 and a
    reinspection fee of $300.00 (the "Settlement Payment"). All payments
    shall be made payable to "Schapiro Law Group, P.L. Trust Account,"
    with an indication that the check is issued "in settlement of Case No. 18-
    CV-02 151.

           1.2 Upon delivery to Plaintiff's Counsel of the fully executed
    Agreement and payment due with the executed Agreement referenced in
    1.1 above Plaintiff shall promptly file the Unopposed Motion to Approve
    Consent Decree and Dismissal of Defendants with Prejudice, attaching a
    copy of the fully executed Agreement and proposed order of dismissal with
    prejudice.

           1.3 Plaintiff agrees to take any and all additional steps required to
    obtain dismissal of the Action as set forth above. Except as set forth herein,
    each Party shall be responsible for payment of his or its own litigation
    expenses, costs and attorneys' fees.

           1.4 Plaintiff and Plaintiff's Counsel acknowledge and agree that
    they are solely and entirely responsible for the payment and discharge of
    all federal, state, and local taxes, if any, that may, at any time, be found
    to be due upon or as a result of the Payment hereunder. Plaintiff and
    Plaintiff's Counsel, and each of them, expressly acknowledge that
    Defendants have not made any representations regarding the tax
    consequences of any Payment received pursuant to this Agreement.

           1.5 The Parties agree that a condition precedent for the validity
    of this Agreement is the Court's retaining jurisdiction to enforce the
    Agreement.




                                          2
Case 3:18-cv-02151-L Document 6-1 Filed 10/02/18       Page 3 of 12 PageID 32


    2.    Alterations or Modifications to the Facilities

           2.1 The Parties hereto acknowledge and stipulate that Defendants
    shall modify or alter the items expressly identified by and in the manner
    specified in Exhibit "A." The repairs or modifications identified in Exhibit
    "A" shall be completed in all respects no later than six (6) months from
    the effective date of the execution of this Agreement, which shall be the
    date indicated by the last signatory to the Agreement. The time period
    for Completion by Defendants shall be subject to acts of God, force
    majeure, or events beyond the control of Defendants, such as inability to
    obtain building or zoning permits, failure of the city/county or state
    inspectors to make inspections, city/ county/ state work on adjacent
    roadways/ sidewalks which delay implementation of this Agreement,
    contractor defaults or work stoppages. In the event of such unforeseen
    circumstances, the time period for completion of the alterations or
    modifications in Exhibit "A" shall be extended by the number of days
    reasonably attributable to such delay-causing event as long as
    Defendants provide notice to Plaintiff's Counsel prior to the original
    completion date set forth above.

           2.2 Upon completion of the removal of the barriers and the
    alterations and modifications set forth in Exhibit "A", Defendants shall
    provide written notice by certified or registered mail or via e-mail to
    Plaintiff's Counsel.
           2.3 Right to Inspection: The Parties stipulate that after Plaintiff's
    Counsel receives notice of the completion of the alterations or
    modifications described in Exhibit "A" or after the elapse of the six (6)
    month time period set forth in Section 2.1 above, whichever is sooner,
    Plaintiff may inspect the Facility to ensure that Defendants have completed
    the repairs or modifications described in Exhibit "A." Defendants shall
    provide Plaintiff or their representative reasonable access to the Facility to
    verify completion of the work described in Exhibit "A."

           2.4 If an inspection contemplated herein reveals that any of the
    alterations or modifications described in Exhibit "A" have not been
    performed in a manner that does not materially comply with Exhibit "A,"
    Plaintiff shall have the right to enforce this Agreement pursuant to Section
    3.1.

          2.5 It is agreed by all parties that if and upon all of the above
    modifications being completed as set forth in Exhibit "A," the Facility will
    be fully compliant with the ADA pursuant to the readily achievable
    standard.



                                          3
Case 3:18-cv-02151-L Document 6-1 Filed 10/02/18         Page 4 of 12 PageID 33


    3.    Enforcement Provisions

           3.1 In the event the alterations and modifications described in
    Exhibit "A" are not completed in the manner and time frame set forth in
    this Agreement, Plaintiff shall be entitled to file an action to obtain specific
    performance against Defendants or otherwise enforce the requirements of
    this Agreement. In any action to enforce this Agreement, the parties agree
    Defendants' failure to timely modify the property pursuant to Section 2.1
    above is a material breach of the Agreement.

    4.    Compromise

           4.1 The Parties agree and acknowledge that this Agreement is the
    result of a compromise and shall never be construed as an admission of
    any liability, wrongdoing, or responsibility on the part of the Released
    Parties (as defined in Section 5. 1 below). The Released Parties expressly
    deny any such liability, wrongdoing, or responsibility.

    S.    Mutual Release

            5.1 In exchange for the good and valuable consideration set forth
    herein the sufficiency of which is hereby acknowledged, the Parties hereto
    mutually release each other, or through their corporate capacity, agents,
    employees, family members, partners, successors, assigns, and heirs,
    along with anyone claiming by or through them, jointly and severally
     (collectively the "Releasing Parties") hereby release, acquit, satisfy and
    discharge the other, and along with any and all of their predecessors,
    agents, employees, assigns, heirs, officers, directors, shareholders,
    members, affiliated entities, and any entity or person related to them,
    jointly and severally, (hereinafter the "Released Parties") from any and all
    claims, demands, liabilities, debts, judgments, damages, expenses,
    actions, causes of action or suits of any kind which the Releasing Parties
    may have, may have had, or may hereafter raise against the Released
    Parties, including but not limited to this subject litigation arising under
    Title III of the ADA including all claims by the Releasing Parties for
    attorneys' fees and costs, expert fees, litigation expenses, or any other
    amount, fee, and/or cost, with the exception of the attorneys' fees and
    costs required to be paid by the Defendants pursuant to paragraph 1 of
    this Agreement and any attorney's fees and costs incurred in the any
    future enforcement of this Agreement. This Release is strictly limited to
    the Facility.

           5.2 As a material inducement for Defendants to enter into this
    Agreement, Plaintiff represents and warrants that he is not aware of any
    pending tort, contract, or other legal claims against Defendants, other
    than the specific claims brought in this Action under Title III of the ADA,
                                           4
Case 3:18-cv-02151-L Document 6-1 Filed 10/02/18     Page 5 of 12 PageID 34

    which are released under this Agreement.

           5.3 Plaintiff represents and warrants that no portion of any of the
    matters released by this Agreement and no portion of any recovery or
    settlement to which they might be entitled have been assigned or
    transferred to any other person, firm, or corporation not a Party to this
    Agreement, in any manner, including by way of subrogation or operation
    of law or otherwise.

    6.     Notice

           6.1 Unless otherwise provided in this Agreement or by law, all
    notices or other communications required or permitted by this Agreement
    or by law to be served on or delivered to any Party to this Agreement shall
    be delivered as follows:

    Defendants:

    METRO FOOD SHOPS, INC.
     AND WAYNE E. ADAMS
    do Wayne Adams
    5578 N. Shore Way
    Pensacola, FL 32507
    Or
    wayneeadamsaol.com


    To Plaintiff:

    Douglas S. Schapiro, Esq.
    Schapiro Law Group, P.L.
    21301 Powerline Road, Suite 106
    Boca Raton, FL 33433
    Or
    Schapiro schapirolawgroup. corn


          6.2 A Party may change such address for the purpose of this
    paragraph by giving timely written notice of such change to all other
    Parties to this Agreement in the manner provided in this paragraph.




                                         5
Case 3:18-cv-02151-L Document 6-1 Filed 10/02/18        Page 6 of 12 PageID 35

    7.     Free Will

           7.1 The Parties acknowledge that each has had an opportunity to
    consult with counsel of their own choosing concerning the meaning,
    import, and legal significance of this Agreement, and that each has done
    so to the extent desired. In addition, the Parties acknowledge that they
    each have read this Agreement, as signified by their signatures hereto, and
    are voluntarily executing the same after having had the opportunity to
    seek the advice of counsel for the purposes and consideration herein
    expressed.

    8.     Miscellaneous Terms and Conditions

          8.1 This Agreement contains the complete settlement agreement
    between the Parties. Any and all prior agreements, representations,
    negotiations, and understandings between the Parties, oral or written,
    express or implied, with respect to the subject matter hereof are hereby
    superseded and merged herein.

          8.2 This Agreement may be executed in counterparts or by copies
    transmitted by facsimile or email, all of which shall be given the same force
    and effect as the original.

          8.3 This Agreement may be modified only by a written document
    signed by all of the Parties. No waiver of this Agreement or of any of the
    promises, obligations, terms, or conditions hereof shall be valid unless it
    is written and signed by the Party against whom the waiver is to be
    enforced.

           8.4 This Agreement shall be binding upon the Parties hereto,
    their predecessors, successors, parents, subsidiaries, affiliates, assigns,
    agents, directors, attorneys, officers, families, heirs, spouses, and
    employees.

           8.5 If any provision of this Agreement shall be finally determined
    to be invalid or unenforceable under applicable law by a court of competent
    jurisdiction, that part shall be ineffective to the extent of such invalidity or
    unenforceability only, without in any way affecting the remaining parts of
    said provision or the remaining provisions of this Agreement.

          8.6 The Parties acknowledge that they have reviewed this
    Agreement in its entirety and have had a full opportunity to negotiate its
    terms, and therefore waive all applicable rules of construction that any
    provision of this Agreement should be construed against its drafter and
    agree that all provisions of the Agreement shall be construed as a whole,
    according to the fair meaning of the language used.
Case 3:18-cv-02151-L Document 6-1 Filed 10/02/18       Page 7 of 12 PageID 36

           8.7 Plaintiff represents that, other than the Action, he has not
    filed or authorized the filing of any complaints, charges, or lawsuits against
    Defendants with any federal, state, or local court, governmental agency, or
    administrative agency relating to the subject Facilities, and that if,
    unbeknownst to Plaintiff, such a complaint, charge, or lawsuit has been
    filed on his behalf, he or it will use his or its best efforts to cause it
    immediately to be withdrawn and dismissed with prejudice.

          8.8 The parties and their Counsel agree to execute any and all
    further documents and perform any and all further acts reasonably
    necessary or useful in carrying out the provisions and purposes of this
    Agreement.

          8.9     In any action or other proceeding to enforce rights under this
    Agreement, the prevailing Party shall recover from the losing party all
    attorneys' fees, litigation expenses, and costs.

          8.10 The Parties agree that any ambiguities in this Agreement shall
    not be construed against the drafter of the Agreement.

          8.11 The Parties acknowledge that all Recitals and/or "WHEREAS"
    clauses preceding paragraph 1 are incorporated as a material part of this
    Agreement.
           8.12 This Agreement is entered into in, and shall be governed by
    and construed and interpreted in accordance with the substantive laws of
    the State of Texas.




                                          7
Case 3:18-cv-02151-L Document 6-1 Filed 10/02/18      Page 8 of 12 PageID 37



            IN WiTNESS W HEREOF X the Parties have executed this agreement
     as of the date(s) set forth below:


     DATED: August _, 2018
                                    VATfYN HANT(S




           . ceER
     DATED: A"gm-til 2018              LLQ
                                                      (Th
                                                             C)
                                 or:     Vi       j         iJN,.




                                Title:




     DATED:            , 2018               _________________
                                For: WAYNE DAMS




                                              8
Case 3:18-cv-02151-L Document 6-1 Filed 10/02/18   Page 9 of 12 PageID 38

           IN WITNESS WHEREOF, the Parties have executed this agreement
    as of the date(s) set forth below:    /

                                           ,

    DATED: August )J2018
                                 KATELYN HANKS




    DATED: August_, 2018
                             For: METRO FOOD SHOPS, INC.


                              Title:




    DATED: August—, 2018
                              For: WAYNE ADAMS




                                                                            /




                                       8
Case 3:18-cv-02151-L Document 6-1 Filed 10/02/18        Page 10 of 12 PageID 39

                                      EXHIBIT A

    For purposes of this Agreement, "2010 ADAAG standards" refers to the
    ADA Accessibility Guidelines 28 C.F.R. Pt. 36, App. A.

    The following modifications are to be made by Defendant Wayne
    Adams:

    ACCESSIBLE ELEMENTS:

        (i)    All accessible parking spaces with ramps or objects in the access
               aisle or accessible parking space shall be modified in the
               following manner:
                   • Option 1: Remove the existing ramp and provide a curb-
                      cut ramp compliant with section 405 or 406 of the 2010
                      ADAAG standards. The landing of the new ramp shall be
                      aligned and on the shortest possible distance from the end
                      of the access aisle of the accessible parking space.
                   • Option 2: Keep the existing ramp in place. If the existing
                      ramp does not fully comply with section 405 or 406 of the
                       2010 ADAAG standards, modify the existing ramp so it is
                      in full compliance with either section 405 or 406 of the
                      2010 ADAAG Standards. Restripe the accessible parking
                       space and access aisle so the access aisle is adjacent to the
                      ramp and the ramp does not protrude into the access aisle
                      or accessible parking space. The new accessible parking
                      space(s) shall fully comply with section 502 of the 2010
                      ADAAG Standards.
       (ii)    All ramps providing an accessible route shall comply with either
               section 405 or 406 of the 2010 ADAAG Standards. However, if it
               is not technically feasible to provide a maximum surface slope for
               the ramp of 1:12, after providing Plaintiffs counsel with notice of
               such infeasibility, as a readily achievable alternative, the
               maximum surface slope of that particular ramp shall be
               permitted to be 1:10.
       (iii)   A level maneuvering clearance, compliant with section 404.2.4 of
               the 2010 ADAAG Standards to the accessible entrance shall be
               provided to the accessible entrance(s) of the property in the
               following manner:
                   • A ramp which is compliant with section 405 of the 2010
                      ADAAG Standards shall be installed which provides an
                      access route to the accessible entrance. The location of the
                      new ramp should be located outside the maneuvering
                      clearance (as defined by section 404.2.4 of the 2010
                      ADAAG Standards) of the accessible entrance. The
                      maneuvering clearance of the accessible entrance shall be
                      level.
Case 3:18-cv-02151-L Document 6-1 Filed 10/02/18       Page 11 of 12 PageID 40

                • If the cost of a ramp compliant with section 405 of the 2010
                    ADAAG standards with a clear and level maneuvering
                    clearance for the accessible entrance exceeds $2,000.00 or
                    is technically infeasible, after providing Plaintiff's counsel
                    with notice of such cost or infeasibility, it shall be declared
                    not readily achievable to have a level maneuvering
                    clearance for the accessible entrance. As a readily
                    achievable alternative, Defendants shall provide a door bell
                    outside the entrance within reach range of a disabled
                    individual from the sidewalk with an audible chime ringing
                    inside the Facility. Below the doorbell a sign shall be
                    posted stating, "Press to Enter" and also have the
                    International Symbol of Accessibility in the sign.
                    Defendant shall enforce a policy of having an employee
                    assist a disabled patron inside the unit when the door bell
                    is pressed.
       (iv) One accessible route compliant with section 403 of the 2010
             ADAAG Standards shall be provided within the Property from the
             public sidewalk or street to the accessible entrances of the
             Property in compliance with section 206.2 of the 2010 ADAAG
             Standards.
                • If this access route crosses a vehicular way, a marked
                    access route shall be placed onto the surface of the
                    vehicular way and the distance of this marked accessible
                    route should be the smallest possible technically feasible
                    distance available.
                • If the cost of providing an accessible route from the public
                    sidewalk exceeds $4,000.00 or is not technically feasible,
                    after providing Plaintiff's counsel with notice of such cost
                    or infeasibility, it shall be declared not readily achievable
                    to provide an access route leading from the public sidewalk
                    to the accessible entrances of the Property.

    RESTROOMS

       (i)     The door hardware to the restroom doors shall be modified, so
               the door hardware complies with Section 309.4 of the 2010
               ADAAG standards.
       (ii)    The pipes on the sinks shall be insulated to protect against
               contact in compliance with Section 606.5 of the 2010 ADAAG
               Standards.
       (iii)   At least one (1) sink in each accessible restroom shall be
               modified, so it has adequate knee and toe clearance in
               compliance with Section 306 of the 2010 ADAAG Standards.
       (iv)    Grab bars shall be installed adjacent to the accessible toilets in
               the restroom and the grab bars shall comply with Section 609 of
               the 2010 ADAAG standards and shall be configured in a manner
                                          10
Case 3:18-cv-02151-L Document 6-1 Filed 10/02/18     Page 12 of 12 PageID 41

              consistent with Section 604.5 of the 2010 ADAAG standards.
        (v)   The toilet shall be modified, so the flush control is on the open
              side of the toilet room.




                                         11
